 1   KURT A. KAPPES – SBN 146384
     MICHAEL D. LANE – SBN 239517
 2   GREENBERG TRAURIG, LLP
     1201 K Street, Suite 1100
 3   Sacramento, CA 95814-3938
     Telephone: (916) 442-1111
 4   Facsimile: (916) 448-1709
     kappesk@gtlaw.com
 5   lanemd@gtlaw.com

 6   Attorneys for Defendant
     BCSFM, LLC
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11

12   DAVID KEITH,                                  )   CASE NO. 2:18-cv-02273-TLN-EFB
                                                   )
13            Plaintiff,                           )   JOINT STIPULATION AND ORDER TO
                                                   )   EXTEND TIME FOR DEFENDANT BCSFM,
14   v.                                            )   LLC, TO RESPOND TO THE COMPLAINT
                                                   )
15   BCSFM, LLC; and DOES 1 through 25,            )
     inclusive,                                    )
16                                                 )
              Defendants.                          )
17                                                 )
                                                   )   Complaint Filed: August 21, 2018
18                                                 )
19

20

21

22

23

24

25

26
27

28

30                                                  1                  Case No. 2: 18-cv-02273-TLN-EFB
          JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT BCSFM, LLC TO RESPOND TO THE
                                               COMPLAINT
31
 1          TO THE HONORABLE TROY L. NUNLEY, AND ALL OTHER INTERESTED PARTIES:

 2          Pursuant to Local Rule 144, Defendant BCSFM, LLC (“Defendant”) and Plaintiff DAVID KEITH

 3   (“Plaintiff”), by and through their attorneys of record, hereby stipulate as follows:

 4          WHEREAS Plaintiff filed a complaint in the United States District Court for the Eastern District

 5   of California, Case No. 2:18-cv-02273-TLN-EFB (“Complaint”), on August 21, 2018, and served

 6   Defendant on or about February 8, 2019 (ECF Nos. 1, 6);

 7          WHEREAS the deadline for Defendant to respond to the Complaint is March 1, 2019 based on

 8   Plaintiff’s Proof of Service (ECF No. 6);

 9          WHEREAS Defendant has only recently retained counsel in this matter, and requests additional

10   time to review the Complaint, assess its responses, and prepare responsive pleadings;

11          WHEREAS Plaintiff and Defendant have met and conferred and agreed to stipulate to an extension

12   of time for Defendant to file and serve a responsive pleading up to and including April 8, 2019;

13          WHEREAS Plaintiff and Defendant agree that the requested extension is not requested for purposes

14   of delay and will not result in any prejudice to the parties or alter the date of any event of any deadline

15   already fixed by Court order, local rules, or the Federal Rules of Civil Procedure;

16          WHEREAS this is the only extension of time to respond to the Complaint Defendant has received;

17          WHEREAS, no discovery cut-off, pretrial conference, or trial date has been set;

18          Plaintiff and Defendant have reached the following stipulation:

19                                                 STIPULATION

20          IT IS HEREBY STIPULATED between Plaintiffs and Defendant, through counsel, as follows:

21          That the deadline for Defendant to respond to the Complaint shall be April 8, 2019.

22   IT IS SO STIPULATED.

23   Dated: March 8, 2019                                  GREENBERG TRAURIG, LLP

24

25                                                     By:/s/Kurt A. Kappes___________________
                                                          Kurt A. Kappes
26                                                        Michael D. Lane
27                                                        Attorneys for Defendant
                                                          BCSFM, LLC
28

30                                               2                  Case No. 2: 18-cv-02273-TLN-EFB
       JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT BCSFM, LLC TO RESPOND TO THE
                                            COMPLAINT
31
 1   Dated: March 8, 2019                          MASTAGNI HOLSTEDT, APC

 2

 3                                              By:_/s/Grant Winter (as authorized on 3/8/2019)
                                                  Grant Winter
 4                                                MASTAGNI HOLSTEDT, APC
 5                                                Attorneys for Plaintiff
                                                  DAVID KEITH
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                                               3                  Case No. 2: 18-cv-02273-TLN-EFB
       JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT BCSFM, LLC TO RESPOND TO THE
                                            COMPLAINT
31
 1                                                 ORDER

 2
           The Court, having reviewed the stipulation of the parties, and good cause appearing therefor,
 3
           IT IS HEREBY ORDERED as follows:
 4
           That the deadline for Defendant to respond to the Complaint shall be April 8, 2019.
 5

 6   Dated: March 12, 2019

 7

 8

 9
                                  Troy L. Nunley
10                                United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                                               4                  Case No. 2: 18-cv-02273-TLN-EFB
       JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT BCSFM, LLC TO RESPOND TO THE
                                            COMPLAINT
31
